Case 19-51575-SCS            Doc 34 Filed 01/18/20 Entered 01/19/20 00:30:41                        Desc Imaged
                                  Certificate of Notice Page 1 of 3
                                     United States Bankruptcy Court
                                           Eastern District of Virginia
                                             Newport News Division
                                           2400 West Avenue, Suite 110
                                            Newport News, VA 23607



                                                            Case Number 19−51575−SCS
                                                            Chapter 13

In re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):

   Richard Patrick Monahan                                 Kristin Powell Monahan
   27 Wornom Farm Road                                     27 Wornom Farm Road
   Poquoson, VA 23662                                      Poquoson, VA 23662

Last four digits of Social−Security or Individual Taxpayer−Identification (ITIN) No(s).,(if any):
   Debtor: xxx−xx−0225                                    Joint Debtor: xxx−xx−9061

Employer Tax−Identification (EIN) No(s).(if any):
  Debtor: NA                                               Joint Debtor: NA



                                      NOTICE OF DISMISSAL OF CASE

Notice is hereby given that an order was entered on January 16, 2020 dismissing the above−captioned case.




Dated: January 16, 2020                                     For the Court,

                                                            William C. Redden, Clerk
[VAN015vDec2009.jsp]                                        United States Bankruptcy Court
     Case 19-51575-SCS          Doc 34 Filed 01/18/20 Entered 01/19/20 00:30:41                Desc Imaged
                                     Certificate of Notice Page 2 of 3
                                      United States Bankruptcy Court
                                      Eastern District of Virginia
In re:                                                                                  Case No. 19-51575-SCS
Richard Patrick Monahan                                                                 Chapter 13
Kristin Powell Monahan
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 0422-6           User: halllinda              Page 1 of 2                   Date Rcvd: Jan 16, 2020
                               Form ID: VAN015              Total Noticed: 53


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 18, 2020.
db/jdb         +Richard Patrick Monahan,    Kristin Powell Monahan,     27 Wornom Farm Road,
                 Poquoson, VA 23662-1044
cr             +NewRez LLC d/b/a Shellpoint Mortgage Servicing,      Ras Crane LLC,
                 10700 Abbott’s Bridge Road, Suite 170,      Duluth, GA 30097-8461
15116242       +BayPort CU,    Attn: Bankruptcy,    1 Bayport Way,    Newport News, VA 23606-4560
15116243       +Bertini Law, PC,    5712 Cleveland Street,     Suite 140,   Virginia Beach, VA 23462-1780
15116244       +Brooks Pierce,    P.O. Box 26000,    230 North Elm St,    Greensboro, NC 27401-2414
15116246       +Cap1/Justice,    Capital One Retail Srvs/Attn: Bankruptcy,      Po Box 30258,
                 Salt Lake City, UT 84130-0258
15116245       +Cap1/dbarn,    Capital One Retail Srvs/Attn: Bankruptcy,     Po Box 30258,
                 Salt Lake City, UT 84130-0258
15196962        Citibank, N.A.,    5800 S Corporate Pl,    Sioux Falls, SD 57108-5027
15116248       +Citibank/Best Buy,    Attn: Bankruptcy,    Po Box 790441,    St. Louis, MO 63179-0441
15116249       +Coast to Coast Consulting,    27 Wornom Farm Road,     Poquoson, VA 23662-1044
15116253       +Credit Control Corporation,    Attn: Bankruptcy,     Po Box 120568,    Newport News, VA 23612-0568
15116255       +Darius Rohani-Shokola,    5712 Cleveland Street,     Suite 140,    Virginia Beach, VA 23462-1780
15116256       +Deptartment Store National Bank/Macy’s,      Attn: Bankruptcy,    9111 Duke Boulevard,
                 Mason, OH 45040-8999
15116260       +Hampton District Court,    Civil Division, Courtroom A,     236 N. King Street,
                 Hampton, VA 23669-3518
15116261       +Hancock. Daniel & Johnson,    4701 Cox Road, #400,     Glen Allen, VA 23060-6802
15116262       +Hiltonresortscorp/hgv,    6355 Metrowest Blvd.,     Suite 180,    Orlando, FL 32835-7606
15116263       +Langely Fcu,    Attn: Bankruptcy,     721 Lakefront Commons,     Newport News, VA 23606-3324
15172026       +Lisa A. Bertini, Esq.,    Bertini Law, PC,     5712 Cleveland Street, Suite 140,
                 Virginia Beach, VA 23462-1780
15167949        NEWREZ LLC D/B/A SHELLPOINT MORTGAGE SERVICING,      P.O. Box 10826,    Greenville SC 29603-0826
15116266      #+NewRez,   4000 Chemical Road,     Suite 200,    Plymouth Meeting, PA 19462-1708
15151663       +Newport News Shipbuilding Emp Credit Union, Inc.,      d/b/a BayPort Credit Union,
                 One Bayport Way, Suite 350,     Newport News, VA 23606-4571
15116267       +PHC Indust, LLC/Rich Burns,    8511 Norcross Road,     Colfax, NC 27235-8703
15192738       +PHC Industrial, LLC,    c/o John S. Buford, Esq.,     Hancock, Daniel & Johnson, P.C.,
                 4701 Cox Rd., Suite 400,    Glen Allen, VA 23060-6802
15116269       +Ross Payne Esq./Grand Seas Res,     PO Box 120069,    Clermont, FL 34712-0069
15116273       +Systems & Services Technologies/Best Egg,      Attn: Bankruptcy,    4315 Pickett Road,
                 Saint Joseph, MO 64503-1600

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
15141306        EDI: BECKLEE.COM Jan 17 2020 09:03:00       American Express National Bank,
                 c/o Becket and Lee LLP,    PO Box 3001,    Malvern PA 19355-0701
15116241       +EDI: AMEREXPR.COM Jan 17 2020 09:03:00       Amex,    Correspondence/Bankruptcy,   Po Box 981540,
                 El Paso, TX 79998-1540
15199925        E-mail/PDF: resurgentbknotifications@resurgent.com Jan 17 2020 04:30:19        CACH, LLC,
                 Resurgent Capital Services,    PO Box 10587,    Greenville, SC 29603-0587
15116247       +EDI: CAPITALONE.COM Jan 17 2020 09:03:00       Capital One,    Attn: Bankruptcy,   Po Box 30285,
                 Salt Lake City, UT 84130-0285
15161387       +EDI: AIS.COM Jan 17 2020 09:03:00      Capital One Bank (USA), N.A.,
                 by American InfoSource as agent,    4515 N Santa Fe Ave,     Oklahoma City, OK 73118-7901
15116250       +EDI: WFNNB.COM Jan 17 2020 09:03:00       Comenity Bank/Ann Taylor,    Attn: Bankruptcy Dept,
                 Po Box 182125,    Columbus, OH 43218-2125
15116251       +EDI: WFNNB.COM Jan 17 2020 09:03:00       Comenity Bank/Express,    Attn: Bankruptcy,
                 Po Box 182125,    Columbus, OH 43218-2125
15116252       +EDI: WFNNB.COM Jan 17 2020 09:03:00       Comenity Bank/Victoria Secret,    Attn: Bankruptcy,
                 Po Box 182125,    Columbus, OH 43218-2125
15116254       +E-mail/PDF: creditonebknotifications@resurgent.com Jan 17 2020 04:32:09        Credit One Bank,
                 Attn: Bankruptcy Department,    Po Box 98873,     Las Vegas, NV 89193-8873
15197342        EDI: Q3G.COM Jan 17 2020 09:03:00      Department Stores National Bank,     c/o Quantum3 Group LLC,
                 PO Box 657,    Kirkland, WA 98083-0657
15116257       +EDI: WFFC.COM Jan 17 2020 09:03:00       Dillard?s Card Services/Wells Fargo Bank,
                 Attn: Bankruptcy,    Po Box 10347,   Des Moines, IA 50306-0347
15116258       +EDI: AMINFOFP.COM Jan 17 2020 09:03:00       First PREMIER Bank,    Attn: Bankruptcy,
                 Po Box 5524,    Sioux Falls, SD 57117-5524
15116259       +EDI: PHINGENESIS Jan 17 2020 09:03:00       Genesis Bc/Celtic Bank,    Attn: Bankruptcy,
                 Po Box 4477,    Beaverton, OR 97076-4401
15191303        EDI: JEFFERSONCAP.COM Jan 17 2020 09:03:00       Jefferson Capital Systems LLC,    Po Box 7999,
                 Saint Cloud Mn 56302-9617
15191303        E-mail/Text: JCAP_BNC_Notices@jcap.com Jan 17 2020 04:47:53        Jefferson Capital Systems LLC,
                 Po Box 7999,    Saint Cloud Mn 56302-9617
15194250        E-mail/PDF: resurgentbknotifications@resurgent.com Jan 17 2020 04:30:20        LVNV Funding, LLC,
                 Resurgent Capital Services,    PO Box 10587,    Greenville, SC 29603-0587
15116264       +E-mail/Text: pslater@langleyfcu.org Jan 17 2020 04:48:04        Langley Federal Credit Union,
                 Attn: Bankruptcy,    721 Lakefront Commons,    Newport News, VA 23606-3324
15200069       +E-mail/Text: pslater@langleyfcu.org Jan 17 2020 04:48:04        Langley Federal Credit Union,
                 Attn: Accounts Control,     P O Box 120128,    Newport News VA 23612-0128
      Case 19-51575-SCS                Doc 34 Filed 01/18/20 Entered 01/19/20 00:30:41                               Desc Imaged
                                            Certificate of Notice Page 3 of 3


District/off: 0422-6                  User: halllinda                    Page 2 of 2                          Date Rcvd: Jan 16, 2020
                                      Form ID: VAN015                    Total Noticed: 53


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
15116265       +EDI: MID8.COM Jan 17 2020 09:03:00      Midland Funding,    2365 Northside Dr Ste 300,
                 San Diego, CA 92108-2709
15174675        EDI: PRA.COM Jan 17 2020 09:03:00      Portfolio Recovery Associates, LLC,    POB 41067,
                 Norfolk VA 23541
15193978       +EDI: JEFFERSONCAP.COM Jan 17 2020 09:03:00      Premier Bankcard, Llc,
                 Jefferson Capital Systems LLC Assignee,    Po Box 7999,    Saint Cloud Mn 56302-7999
15193978       +E-mail/Text: JCAP_BNC_Notices@jcap.com Jan 17 2020 04:47:53       Premier Bankcard, Llc,
                 Jefferson Capital Systems LLC Assignee,    Po Box 7999,    Saint Cloud Mn 56302-7999
15190649        EDI: Q3G.COM Jan 17 2020 09:03:00      Quantum3 Group LLC as agent for,    GPCC I LLC,
                 PO Box 788,    Kirkland, WA 98083-0788
15191041        EDI: Q3G.COM Jan 17 2020 09:03:00      Quantum3 Group LLC as agent for,    Comenity Bank,
                 PO Box 788,    Kirkland, WA 98083-0788
15116268       +E-mail/PDF: resurgentbknotifications@resurgent.com Jan 17 2020 04:32:22
                 Resurgent Capital Services,    Po Box 10587,   Greenville, SC 29603-0587
15129696        E-mail/PDF: resurgentbknotifications@resurgent.com Jan 17 2020 04:30:17
                 Resurgent Capital Services as servicing agent for,     Best Egg,   Resurgent Capital Services,
                 PO Box 10587,    Greenville, SC 29603-0587
15116270       +EDI: RMSC.COM Jan 17 2020 09:03:00      Syncb/HSN,    Attn: Bankruptcy,   Po Box 965060,
                 Orlando, FL 32896-5060
15116271       +EDI: RMSC.COM Jan 17 2020 09:03:00      Synchrony Bank,    Attn: Bankruptcy,   Po Box 965060,
                 Orlando, FL 32896-5060
15116272       +EDI: RMSC.COM Jan 17 2020 09:03:00      Synchrony Bank/QVC,    Attn: Bankruptcy Dept,
                 Po Box 965060,    Orlando, FL 32896-5060
15189403       +EDI: AIS.COM Jan 17 2020 09:03:00      Verizon,    by American InfoSource as agent,
                 4515 N Santa Fe Ave,    Oklahoma City, OK 73118-7901
                                                                                              TOTAL: 30

              ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr                 Newport News Shipbuilding Employees Credit Union,
cr                 PHC Industrial, LLC
15178669*          American Express National Bank,   c/o Becket and Lee LLP,                    PO Box 3001,
                    Malvern PA 19355-0701
                                                                                                                    TOTALS: 2, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 18, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 16, 2020 at the address(es) listed below:
              Charles G. Havener    on behalf of Debtor Richard Patrick Monahan charleshavener@msn.com,
               peter.zooberg@boardman-law.com;mb.havenlaw@gmail.com
              Charles G. Havener    on behalf of Joint Debtor Kristin Powell Monahan charleshavener@msn.com,
               peter.zooberg@boardman-law.com;mb.havenlaw@gmail.com
              Darrelyn Shanae Thomas    on behalf of Creditor   NewRez LLC d/b/a Shellpoint Mortgage Servicing
               dthomas@rascrane.com
              John P. Fitzgerald, III    ustpregion04.no.ecf@usdoj.gov
              John Stanfield Buford    on behalf of Creditor   PHC Industrial, LLC jbuford@hancockdaniel.com,
               tbrumfield@hancockdaniel.com;pkhoury@hancockdaniel.com;crobertson@hancockdaniel.com
              Michael P. Cotter    ecftng@mpcch13.com
              Steven L. Brown    on behalf of Creditor   Newport News Shipbuilding Employees Credit Union, Inc.
               d/b/a BayPort Credit Union steven@tiffanylawfirm.com
                                                                                             TOTAL: 7
